Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”).
Regarding claim 1, Nakasu discloses a display apparatus (see at least [0032] and FIGS. 1A and 1B illustrating display control device 100 described therein) for displaying an operation menu associated with a data processing performed on handwritten data (see at least FIGS. 2C, 8A-9B and 16A-B illustrating operation menu M and handwritten data being displaying based on angles of pen, hand and person throughout the specification and at least at [0080]-[0085] and [0128] and [0143]-[0144]), wherein the operation menu includes information related to the data processing (see at least FIGS. 8A-9B and 16A-16B with information processed to place the operation menu M includes angle information of the pen, hand and body as described at [0080]-[0085] and [0128] and [0143]-[0144] as well as placement of the operation menu M as described at [0032]-[0034]), the information being a rotational angle (see at least FIGS. 8A-9B, 16A-B and at [0128] wherein the position of the operation menu M is determined based on the angles of the pen, hand and person to determine position of the operation menu M as described at [0080]-[0085]), 
wherein the rotational angle is used for rotating the handwritten data (see at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user further at least at FIGS. 16A-16B for user alignment and at [0143]-[0144] and [0032]-[0035]). and
wherein the display apparatus comprises a display configured to rotate the operation menu by using the rotational angle to display the rotated operation menu (see at least FIGS. 2, 3 and 11 illustrating display control unit described at least at [0039] and [0096], additionally see at least FIGS. 8A-9B describing use of the angular information of the pen, hand and person to adjust as described at [0080]-[0085]).  
However, Nakasu does not explicitly disclose the rotational angle is determined based on a straight line that is input by a user. 
In the same field of endeavor, Ikeda discloses the rotational angle is determined based on a straight line that is input by a user (see at least FIGS. 8A-8D illustrating user inputting a straight line, therein, further describing orientation by angularly rotating the objects in alignment with the line at least at [0112]-[0113]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the input device and method of orientation of menu to incorporate the orientation method and technique as disclosed by Ikeda because the references are within the same field of endeavor, namely, touch input devices with user-orientation methods. The motivation to combine these references would have been to improve display interfacing by the user using intuitive gestures and inputs (see Ikeda at least at [0004]-[0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (see above), wherein a plurality of same operation menus are displayed, and the same operation menus include information related to the data processing corresponding to display positions of the operation menus (See Nakasu at least FIGS. 18A, 18B and 19 use case scenario with multiple users with reference to FIGS. 6A, 6B, 7, 8A, 8B with a plurality of operations menu M shown adjusting to the direction of the user currently touching the display described at least at [0063]-[0070] and further at [0082]-[0084]; it would be obvious to one of ordinary skill in the art at the time of invention that the use case scenario with multiple users would display the same operations menu to each user upon their writing/engagement with the device for the commonly understood benefit of accessibility to the menu for the current user/writer).   

Regarding claim 18, it is similar in scope to claim 1 above, the only difference being claim 18 is directed to a display method that causes steps on a display apparatus (see at least FIGS. 7 and 13 generally describing and illustrating methods of displaying an operation menu and display position of the menu described at least at [0063]-[0067] and [0113]). Therefore, claim 18 is similarly analyzed and rejected as claim 1 above.  

Regarding claim 19, it is similar in scope to claim 1 above, the only difference being claim 18 is directed to A non-transitory computer readable recording medium including a program executed by a display apparatus (see at least FIGS. 7 and 13 generally describing and illustrating methods of displaying an operation menu and display position of the menu described at least at [0063]-[0067] and [0113], further see at least claim 19 “A computer program product comprising a computer-readable medium containing a program executed by a computer”). Therefore, claim 19 is similarly analyzed and rejected as claim 1 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Gilbert et al., US 2020/0019255 A1 (hereinafter “Gilbert”). 
Regarding claim 5, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (See above).
However, Nakasu in view of Ikeda does not explicitly disclose wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen, in a case where the operation menu is pressed, stores the identification information of the pen and the information related to the data processing, the identification of the pen and the information related to the data processing being associated with each other, and displays the handwritten data handwritten by the pen by processing the handwritten data using the information related to the data processing associated with the identification information of the pen.
In the same field of endeavor, Gilbert discloses wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen (see generally [0016]), in a case where the operation menu is pressed, stores the identification information of the pen and the information related to the data processing (see at least [0027] describing interaction with GUI, commonly known to select using the touch screen), the identification of the pen and the information related to the data processing being associated with each other (see at least [0016]-[0018] and [0027]), and displays the handwritten data handwritten by the pen by processing the handwritten data using the information related to the data processing associated with the identification information of the pen (see at least FIG. 4 and [0046]-[0048] describing coupling and further describing further see at least FIGS. 6A and 6B at [0084], application of writing instrument to write draw etc. as described at least at [0038]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda to incorporate the pen identification system of Gilbert because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been to improve the user experience when connecting the stylus with the device (see at least Gilbert at [0017]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 6, Nakasu in view of Ikeda further in view of Gilbert discloses the display apparatus according to claim 5 (See above), wherein the information related to the data processing is a rotational angle for rotating the handwritten data  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user), and the display apparatus displays a character string obtained by recognizing the handwritten data, by rotating the character string using the rotational angle  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) further in Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Weigel, US 2004/0104942 A1 (hereinafter “Weigel”). 
Regarding claim 7, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (see above), wherein the operation menu is arranged along an edge of the display apparatus (see generally FIGS. 1A and 1B wherein the “file” “option” and “help” menu is placed at the edge of the display region 100), 
However, Nakasu in view of Ikeda does not explicitly disclose the display apparatus further comprising: a pen holder arranged along the edge of the display apparatus from which a pen is taken out, or a pen holder in which a pen is stored in parallel with the edge.
In the same field of endeavor, Weigel discloses the display apparatus further comprising: a pen holder arranged along the edge of the display apparatus from which a pen is taken out, or a pen holder in which a pen is stored in parallel with the edge (see at least FIG. 4 illustrating a stylus holder AF for the stylus ST described at [0026]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda to incorporate the holder as disclosed by Weigel because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been for the commonly understood benefits of preventing loss of the stylus when not in use. Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Ishida et al., US 2015/0227493 A1 (hereinafter “Ishida”). 
Regarding claim 8, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (see above). However, Nakasu in view of Ikeda does not explicitly disclose wherein the display apparatus displays, when one or more files are acquired, file names of the files and a page name of each page included in the files.
In the same field of endeavor, Ishida discloses wherein the display apparatus displays, when one or more files are acquired (see at least FIG. 3 describing document acquisition unit 157 for acquiring documents described at [0061]-[0063]) , file names of the files and a page name of each page included in the files (See at least [0062] and [0075]-[0076] common practice in the art to display filename as identifier when performing tasks with the file, further illustrating page numbers (described as page names in Applicant’s published application at [0311]) at least at FIGS. 7 and 11 further at least at [0071]-[0072], noting use case scenario where a space is searched for, all pages would be shown in the list). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda to incorporate the file retrieval and display of Ishida because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus for searching a document. The motivation to combine these references would have been the improve character and keyword searches of larger documents, files and/or systems (See at least Ishida at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 9, Nakasu in view of Ikeda further in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays, when a selection of a page name is received, the selected page by using information in which the page name is recorded for each page of the file (See Ishida at least FIGS. 7-9 describing retrieving of the document and further acquiring pages of the document according to searched terms pages containing those terms, it would be obvious to one of ordinary skill that with documents having page numbers, the document could be searched for the specific page number (see applicant’s published application at [0311] describing page name is a page number integer).

Regarding claim 10, Nakasu in view of Ikeda further in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays the character string obtained by recognizing the handwritten data, as a page name of a page on which the character string is displayed (see Ishida generally FIGS. 7-9 and 11 describing character recognition to be searched at least at [0093]-[0095] and [0107] further describing character strings as inputs by Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information as input by the user; it would be obvious to one of ordinary skill in the art to recognize the handwritten character string as disclosed by Nakasu and search for the number or name of the page within a document using the recognized character string as disclosed by Ishida). 

Regarding claim 11, Nakasu in view of Ikeda further in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the display apparatus displays, in a case where a selection of the character string obtained by recognizing the handwritten data is received, the character string as a page name of a page on which the character string is displayed (see Ishida generally FIGS. 7-9 and 11 describing character recognition to be searched at least at [0093]-[0095] and [0107] further describing character strings as inputs by Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information as input by the user; it would be obvious to one of ordinary skill in the art to recognize the handwritten character string as disclosed by Nakasu and search for the number or name of the page within a document using the recognized character string as disclosed by Ishida).

Regarding claim 12, Nakasu in view of Ikeda further in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the file name and the page name are displayed as many instances as a same number as the operation menus (See Ishida at FIGS. 7 and 11 with an operation menu along the bottom; it would be obvious to one of ordinary skill in the art to reduce confusion by displaying the name and page numbers only once when a single user is opening and searching the document, with multiple pages shown only when the document has been searched). 

Regarding claim 13, Nakasu in view of Ikeda further in view of Ishida discloses the display apparatus according to claim 8 (see above), wherein the information related to the data processing is a rotational angle for rotating the handwritten data  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user), the display apparatus displays the file name and the page name by rotating the file name and the page name using the rotational angle  (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Ishida et al., US 2015/0227493 A1 (hereinafter “Ishida”) further in view of Gilbert et al., US 2020/0019255 A1 (hereinafter “Gilbert”). 
Regarding claim 14, Nakasu in view of Ikeda further in view of Ishida disclose the display apparatus according to claim 13 (see above) displays a character string obtained by recognizing the handwritten data by rotating the character string with the rotational angle (see Nakasu at least [0128]-[0133] and FIGS. 12A, 12B, 13-14 describing handwriting information including rotational angles as described therein for aligning with user).
However, Nakasu in view of Ikeda further in view of Ishida does not explicitly disclose wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen, in a case where the file name or the page name is pressed, stores the identification information of the pen and the information related to the data processing, the identification information of the pen and the information related to the data processing being associated with each other. 
In the same field of endeavor, Gilbert discloses wherein the display apparatus receives, from a pen used for entering the handwritten data, identification information of the pen (see generally [0016]-[0018] describing ID and coupling of stylus with device), in a case where the file name or the page name is pressed, stores the identification information of the pen and the information related to the data processing (see at least [0027] describing using a GUI for user to interact with including selection of the appropriate file device accordingly), the identification information of the pen and the information related to the data processing being associated with each other (see at least [0016]-[0018] and [0027]), 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda further in view of Ishida to incorporate the pen identification system of Gilbert because the references are within the same field of endeavor, namely, touch input devices capable of receiving touch input from a stylus. The motivation to combine these references would have been to improve the user experience by reducing the time required to pair the stylus with the device (see Gilbert at least at [0017]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Garside et al., US 2003/0233237 A1 (hereinafter “Furukawa”). 
Regarding claim 15, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (See above). 
However, Nakasu in view of Ikeda does not explicitly disclose wherein the display apparatus displays a button used for receiving a setting whether a character string candidate obtained by recognizing the handwritten data is to be displayed. 
In the same field of endeavor, Garside discloses wherein the display apparatus displays a button used for receiving a setting whether a character string candidate obtained by recognizing the handwritten data is to be displayed (see at least FIGS. 2A-2O illustrating send button 235B described at least at  [0043]-[0044] for producing character recognition of the stylus inputs)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda to incorporate the character recognition button of Garside because the references are in the same field of endeavor, namely, stylus input display devices with character recognition functions. The motivation to combine these references would have been to differentiate between the intentions of the user as being either a command or text recognition (see at least [0044]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 16, Nakasu in view of Ikeda further in view of Garside discloses the display apparatus according to claim 15 (see above), wherein in a case where a press of the button is received, even if the handwritten data is entered, the display apparatus does not display the character string candidate obtained by recognizing the handwritten data and displays an operation command candidate to be executed by the display apparatus (see at least FIGS. 2A-2O describing various written commands recognized based on the characters at least at [0043]-[0047] and [0051]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al., US 2014/0362002 A1 (hereinafter “Nakasu”) in view of Ikeda et al., US 2019/0286245 A1 (hereinafter “Ikeda”) further in view of Mullins et al., 2005/0251755 A1 (hereinafter “Mullins”). 

Regarding claim 17, Nakasu in view of Ikeda discloses the display apparatus according to claim 1 (See above),
However, Nakasu in view of Ikeda does not explicitly disclose wherein the display apparatus displays an arrangement determination screen used for receiving an arrangement of the operation menu. 
In the same field of endeavor, Mullins discloses wherein the display apparatus displays an arrangement determination screen used for receiving an arrangement of the operation menu (see at least FIGS 1A, 1B, 2A and 2B a customization screen 120 described at least at [0010]-[0012] for customizing the arrangement of the toolbar).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the display device of Nakasu in view of Ikeda to incorporate the arrangement determination method as disclosed Mullins because the references are in the same field of endeavor, namely, display screens with operation menus and toolbars to assist with document viewing and manipulation. The motivation to combine these references would have been to improve speed of access to specific icons and functions for the user (see at least Mullins at [0010]-[0012]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623